DISMISS; and Opinion Filed June 28, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00164-CV

                JON MARK ROBERTSON, JR., AS TRUSTEE FOR THE
                   ROBERTSON MARTINEZ CHILDREN’S TRUST
             AS ASSIGNEE OF SARA K. ROBERTSON (NOW DECEASED),
                     AND JON MARK ROBERTSON, Appellants
                                     V.
              UNITED HEALTHCARE INSURANCE COMPANY, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-15320

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                Opinion by Justice Lang-Miers
       Before the Court is appellants’ June 6, 2013 unopposed motion to dismiss the appeal.

Appellants have informed the Court that the parties have settled their differences. Accordingly,

we grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE

130164F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JON MARK ROBERTSON, JR., AS                           On Appeal from the 192nd Judicial District
TRUSTEE FOR THE ROBERTSON                             Court, Dallas County, Texas.
MARTINEZ CHILDREN’S TRUST AS                          Trial Court Cause No. DC-10-15320.
ASSIGNEE OF SARA K. ROBERTSON                         Opinion delivered by Justice Lang-Miers.
(NOW DECEASED), AND JON MARK                          Justices Moseley and Bridges, participating.
ROBERTSON, Appellants

No. 05-13-00164-CV         V.

UNITED HEALTHCARE INSURANCE
COMPANY, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 28th day of June, 2013.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE




                                                –2–